Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 5, 9-14, 16-23,  31  and 36-39 are pending and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/16/2020 and 09/20/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a continuation application of U.S. Patent Application 15/780,414 (granted as patent 10,736,895) which is  a U.S. National phase application under 35 U.S.C 371 of PCT application PCT/US2016/064824, filed January 12/02/2016 which claims the benefit under 35 U.S.C. §119(e) of United States Provisional Applications 62/263,582, filed on December 4, 2015, 62/342,727, filed on May 27, 2016, 62/342,755, filed on May 27, 2016, and 62/371,145, filed on August 4, 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5, 9-14, 16-23,  31  and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Sinha et al. (US2013/0237493, referenced in IDS dated 07/16/2020) in view of  Grillo-Lopez (Expert Rev. Anticancer Ther. 3(6). 2003. Pages 767-779)
Sinha et al. teaches methods and pharmaceutical composition of combined therapies comprising a Syk inhibitor, having the structure

    PNG
    media_image1.png
    214
    504
    media_image1.png
    Greyscale

[compound 2; 0018] with fludarabine [0002]. A method for treating a ceil proliferative disorder selected from the group consisting of leukemia, a lymphoma, myeloproliferative disorders, hematological malignancies, and chronic idiopathic myelofibrosis comprising administering to a mammal a therapeutically  effective amount of an agent 4-(cyclopropylamino)-2-(4-(4-(ethylsulfonyl)piperazin-1 yl)phenylamino)pyrimidine-5-carboxamide, or a pharmaceutically acceptable salt thereof [0020 and reference claims 10- 11]. The ceil proliferative disorder is undesired acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), non-Hodgkin lymphoma (NHL), including diffuse large B ceil lymphoma (DLBCL); mantle ceil lymphoma, acute lymphocytic leukemia. (ALL), follicular lymphoma, Burkitt's lymphoma, small Lymphocytic Lymphoma (SLL) and multiple myeloma [0028, 0092 and reference claim 
Applicant’s as filed specification identifies compound of formula

    PNG
    media_image2.png
    204
    469
    media_image2.png
    Greyscale

As Cerdulatinib which has a chemical name of 4- (cyclopropylamino)-2-(4-(4-(ethylsulfonyl)piperazin- 1 -yl)phenylamino)pyrimidine- 5- carboxamide (page 6, lines 17-20).

However, Grillo-Lopez teaches that rituximab the first antibody approved for cancer treatment has an impact on treatment strategies for lymphoma and other hematologic malignancies (abstract). They teach that Rituximabe inhibits cell growth in the B-cell lines, FL-18, Ramos and Raji, as well as in the follicular lymphoma cell lines DOHH-2 and the diffuse large cell lymphoma line Daudi (page 769, col.2, 3rd paragraph). They teach that Rituximab  has significant activity in low grade or follicular non-Hodgkin’s Lymphoma, as a single agent and in combination with chemotherapy, it is used at frontline and in relapsed or refractory patients (Page 776, under key issues). They further teach that Rituximab is an integral and important part of treatment for NHL (Non-Hodgkin’s lymphoma) and is significantly active agent for this disease and in combination with other agents its activity is magnified and results in higher response rates and longer duration (page 774, col.1, 2nd paragraph)
With regards to instant claims 21-22 , absence of evidence to the contrary, patients with hematological cancers taught by Sinha et al. and Grillo-Lopez. typically express both the BCL-2 protein (as taught by Cang et al. ) and Bim protein.
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Sinha et al. and Grillo-Lopez.  An ordinarily skilled artisan would be motivated from Sinha et al. to use Cerdulatinib alone or in combination with other anti-plastic agent as a pharmaceutical composition with excipients in the treatment of hematological cancers. 
 presumption. Further, it is clear from the prior art that Rituximab is significantly active agent for hematologic disease and in combination with other agents its activity is magnified and results in higher response rates and longer duration and Cerdulatinib also acts synergistically with other agents such as fludarabine  because of their  mechanism of actions and both are known to be especially good in the treatment of hematological malignancies. One skilled in the art would have been imbued with at least a reasonable . 

Conclusion
Claims 5, 9-14, 16-23,  31  and 36-39 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Lundgren can be reached on (571) 272-8037.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629